Title: David Hartley to the American Peace Commissioners, 29 August 1783
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Gentlemen
            Paris August 29 1783
          
          As the day is now fixed for the signatures of the Definitive treaties between Great
            Britain France and Spain I beg leave to
            inform you that I am ready to sign the Definitive treaty between Great Britain and the
            united States of America whenever it shall be convenient to you. I beg the favour
            therefore of you to fix the day. My
            Instructions confine me to Paris as the place appointed to me for the exercise of my
              functions and therefore whatever day
            you may fix upon for the signature I shall hope to receive the honour of your Company at
            the Hôtel de York.
          I am Gentlemen with Great Respect and Consideration Your most obedt Servt.
          
            D Hartley
            
            To Their Excellencies The Ministers plenipotentiary of the United
              States of America.
          
        